                 Case 1:21-mj-00170-PJG ECF No. 1, PageID.1 Filed 03/29/21 Page 1 of 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Western District
                                                     __________         of of
                                                                 District  Michigan
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 1:21-mj-170
   a Grey Apple iPhone 11 Pro Max, unknown model,                            )
   unknown IMEI number, currently in KVET custody                            )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A

located in the              Western               District of                    Michiagn               , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
      21 USC 841(a)(1)                            Distribution of and Possession with Intent to Distribute Controlled Substances



          The application is based on these facts:


           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attachedd sheet.


                                                                                                       Applicant’s signature

                                                                                                   TFO Marcel Behnen, DEA
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            03/29/2021
                                                                                                         Judge’s signature

City and state: Grand Rapids, Michigan                                                      PHILLIP J. GREEN, U.S. Magistrate Judge
                                                                                                       Printed name and title
         Print                        Save As...                         Attach                                                          Reset
